Case 1:19-cr-00409-BLW Document 1 Filed 12/11/19 Page 1 of 4 |

U.S. COURTS |
BART M. DAVIS, IDAHO STATE BAR NO. 2696 DEC 14 2009
UNITED STATES ATTORNEY vile TE al

_ KATHERINE HORWITZ, OKLAHOMA STATE BAR NO, 301104 ~gracd lod Fim

ASSISTANT UNITED STATES ATTORNEY : CLERK DISITIGT OF tea
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV | 0 R | G6 | N A |
800 RAST PARK BOULEVARD, SUITE 600

BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA, : . te. ope | W
Case No. Gh | G Qj i eyes LA
Plaintiff, “
INDICTMENT
vs.
18 U.S.C, § 2
KELLY PATRICIA MEDLEN, 18 U.S.C. § 471
DANIEL LEE MEDLEN JR., 18 U.S.C. § 473.
18 U.S.C. § 492
Defendants. 18 U.S.C. § 982(a)(2)(B)
28 U.S.C. § 2461(¢)

 

 

The Grand Jury charges:
COUNT ONE
Counterfeiting and Forging Obligations or Securities of the United States
18 U.S.C, §§ 471 and 2
On or about October 12, 2019, in the District of Idaho, the defendants, Kelly Patricia
Medlen and Daniel Lee Medlen Jr., with intent to defraud, did counterfeit (falsely make, forge,

alter, and any applicable combination) an obligation of the United States, that is, a falsely made,
Case 1:19-cr-00409-BLW Document1 Filed 12/11/19 Page 2 of 4

forged and counterfeited one-hundred-dollar Federal Reserve Note, Series of 1996, Serial
Number KK71835789B, and aided and abetted the same, in violation of Title 18, United States
Code, Sections 471 and 2.
| COUNT TWO ©
Counterfeiting and Forging Obligations or Securities of the United States
18 U.S.C, §§ 471 and 2
On or about October 12, 2019, in the District of Idaho, the defendants, Kelly Patricia
Medlen and Daniel Lee Medlen Jr., with intent to defraud, did counterfeit (falsely make, forge, .
alter, and any applicable combination) an obligation of the United States, that is, a falsely made,
forged and counterfeited one-hundred-dollar Federal Reserve Note, Series of 1996, Serial
Number AL52024513A, and aided and abetted the same, in violation of Title 18, United States
Code, Sections 471 and 2.
COUNT THREE
Dealing in Counterfeit Obligations
18 U.S.C. §§ 473 and 2
On or about October 12, 2019, in the District of Idaho, the defendants, Kelly Patricia
Medlen and Daniel Lee Medlen Jr., did knowingly buy, exchange, transfer, receive, and deliver
to VF Outlet, a false, forged, counterfeited, and altered obligation of the United States, that is, a
one-hundred-dollar Federal Reserve Note, Series of 1996, Serial Number KK71835789B, with

the intent that the same be passed, published and used as true and genuine, and aided and abetted

the same, in violation of Title 18, United States Code, Sections 473 and 2.

Indictment-2
Case 1:19-cr-00409-BLW Document1 Filed 12/11/19 Page 3 of 4

Crininal Forfeiture Allegations
18 U.S.C. §§ 492, 982(a)(2)(B) and 28 U.S.C. § 2461(c)

Upon conviction of the offenses alleged in Counts One, ‘Two, or Three of this Indictment,
the defendants, Kelly Patricia Medlen and Daniel Lee Medlen Jr., shall forfeit to the United
States:

1. Any property.constituting, or derived from proceeds obtained directly or
indirectly as a result of such violations; or

2. All counterfeits of any coins or obligations or other securities of the United States
or of any foreign government; any articles, devices, and other things made,
possessed, or used in violation of 18 U.S.C. $§ 471 or 473; and any material or
apparatus used or fitted, or intended to be used, in the making of such
counterfeits, articles, devices, or things, found in the possession of the defendant
without proper authority.

3. The property to be forfeited includes, but is not limited to, the following:

Seized Personal Property.

a} LG cellphone bearing serial number 355565 100988271;
b) LG cellphone bearing serial number 355565100977118;
c} Lenovo Yoga laptop bearing serial number MP1HKDVH;
d) Silver HP laptop bearing serial number 8CG6520NKR;

e} White Lenovo laptop bearing serial number YDO1LP79;
f) ASUS laptop bearing serial number DONOCY300945389;
g) Samsung cellphone bearing IMEI 35356810077 1160;

h) LC cellphone bearing serial number 014089000674223;

i) LG cellphone bearing serial number 014088001615714;
j) $6,070 in U.S. currency.

Substitute Assets.

Pursuant to 21 U.S.C. § 853(p) and other applicable statutes, the government will seek

forfeiture of substitute assets, “or any other property of the defendant” up to the value of the

Indictment-3
Case 1:19-cr-00409-BLW Document1 Filed 12/11/19 Page 4 of 4

defendants assets subject to forfeiture. The government will do so when the property subject to

forfeiture cannot be forfeited for one or more of the following reasons:

a.

b.

Cannot be located upon the exercise of due diligence;

Has been transferred or sold to, or deposited with, a third person;

Has been placed beyond the jurisdiction of the court;

Has been substantially diminished in value; or

Has been commingled with other property which cannot be subdivided

without difficulty.

Dated this |© day of December, 2019

BART M. DAVIS
UNITED STATES ATTORNEY
By:

A TRUE BILL

/s/ fsignature on reverse]

 

FOREPERSON

  

KATHERINE L. HORWITZ

 

ASSISTANT U.S. ATTORNEY

Indictment-4
